

EXHIBIT 10.2




AMENDMENT TO EXTEND
AUTHORIZED REGIONAL SERVICE PROVIDER
AGREEMENT


This Amendment to Extend Authorized Regional Service Provider Agreement
(“Amendment”) is made and effective as of the 21st day of March, 2006, by and
between Dish Network Service L.L.C. (with respect to Services performed by
Contractor outside of the State of California), and Dish Network California
Service Corporation (with respect to Services performed by Contractor within the
State of California), having a place of business at 9601 South Meridian Blvd.,
Englewood, Colorado 80112 (“DNSLLC”) and See World Satellites Inc, having a
place of business at 1321 Wayne Ave, Indiana, PA 15701 (“RSP”) (DNSLLC and RSP
may be referred to in this Amendment individually as a “Party” and collectively
as the “Parties”).


WHEREAS, Dish Network Service Corporation, predecessor in interest to DNSLLC,
and RSP have previously entered into that certain Authorized Regional Service
Provider Agreement dated as of June 14, 2003, as amended (the “Agreement”);


WHEREAS, the Term of Agreement, as amended, is scheduled to expire on March 31,
2006;


WHEREAS, the Parties wish to extend the Term of the Agreement as set forth in
this Amendment;


NOW, THEREFORE, in consideration of the benefits which will accrue to each Party
as a result of the matters described below, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties mutually agree to amend the Agreement as follows:


1.  The first sentence of Section 7.1 of the Agreement, as amended, shall be
further amended by replacing the date “March 31, 2006” with “May 31, 2006”.
 

 
2.
Except as expressly modified herein, this Amendment is not intended to, and does
not, alter, amend or modify all or any part of the Agreement. The distribution
of this Amendment shall not be construed as an admission or acknowledgement by
DNSLLC that an agreement exists between RSP and DNSLLC and/or any of its
Affiliates, that if an agreement exists, such agreement is in full force and
effect, or that RSP is not in breach or default thereunder. Nothing contained
herein shall serve to revive an agreement that has been terminated pursuant to
any of the terms and conditions of such agreement. Furthermore, nothing
contained herein shall constitute a waiver by either Party of any rights or
remedies they may have under the terms and conditions of the Agreement.




 
3.
All capitalized terms not otherwise defined herein shall have the meaning given
to such terms in the Agreement.




 
4.
This Amendment constitutes the entire agreement between the Parties with respect
to the subject matter set forth in this Amendment. The Parties specifically
acknowledge there are no unwritten side agreements or oral agreements between
the Parties which alter, amend, modify or supplement this Amendment.




 
5.
This Amendment may be executed in two or more counterparts. If so executed, each
of such counterparts is to be deemed an original for all purposes and all such
counterparts shall collectively constitute one and the same agreement. Execution
of this Amendment by facsimile shall be effective to create a binding agreement
and, if requested, the Parties agree to exchange original signed counterparts.

 

 
6.
RSP AND DNSLLC HEREBY REPRESENT, WARRANT, ACKNOWLEDGE AND AGREE THAT : (A) THEIR
INDEPENDENT COUNSEL HAS REVIEWED, OR THEY HAVE GIVEN A REASONABLE OPPORTUNITY
FOR THEIR INDEPENDENT COUNSEL TO REVIEW (BUT DECLINED SUCH REVIEW), THIS
AMENDMENT; (B) THE TERMS AND CONDITIONS OF THIS AMENDMENT, AND EACH AND EVERY
PARAGRAPH AND EVERY PART HEREOF, HAVE BEEN COMPLETELY AND CAREFULLY READ BY, AND
EXPLAINED TO, THE PARTIES; (C) THE TERMS AND CONDITIONS OF THIS AMENDMENT ARE
FULLY AND COMPLETELY UNDERSTOOD BY EACH PARTY AND EACH PARTY IS COGNIZANT OF ALL
OF SUCH TERMS AND CONDITIONS AND THE EFFECT OF EACH AND ALL OF SUCH TERMS AND
CONDITIONS; AND (D) THIS AMENDMENT IS MADE AND ENTERED INTO VOLUNTARILY BY EACH
PARTY, FREE OF UNDUE INFLUENCE, COERCION, DURESS, MENACE OR FRAUD OF ANY KIND
WHATSOEVER, AND HAS BEEN EXECUTED BY EACH PARTY OF THEIR OWN FREE WILL.



IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives as of the date first written above.


DISH NETWORK SERVICE L.L.C.




By: _________________________


Title: _________________________




See World Satellites Inc


_________________________
Signature of principal/owner/officer


_________________________
Print Name


_________________________
Title


_________________________
Retailer Number


_________________________
Business Telephone


_________________________
Email Address
 